DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a FINAL OFFICE ACTION in response to communications received on 05/04/2021. Applicant has amended claims 8, 12, 15 and 16 and has left the rest of claims as previously presented. Claims 1-16 are currently pending, with claims 1-7 being withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the extent of elevation of neck stiffness" in ll. 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determining whether elevated neck stiffness occurs and analyzing data from the first and second sensors.
This limitation of determining whether elevated neck stiffness occurs, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim element precludes the limitation from practically being performed in the mind. For example, but for the “computer” language, “determining” in the context of the claims encompasses a user either mentally, or with pen and paper, using the measured data to determine whether the elevated neck stiffness occurred. Additionally, but for the “computer” language, “analyzing” in the context of the claims encompasses a user either mentally, or with pen and paper, analyzing the measured data to make a determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements amount to no more than generic computer components. Furthermore, these generic computer components are used to perform routine computing functions. Specifically, the processor is used to process data, the storage stores data, the interface displays data, the sensors collect data and the VR stimuli provides data to a user. None of these functions, either alone or in combination, are performed in a manner that would be significantly more than the abstract idea, therefore the claims are held to be patent ineligible.
Regarding the dependent claims, they are drawn to providing data, processing data and capturing data, which fail to integrate the abstract idea into a practical application, and also fail to add significantly more to the abstract idea.



Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
In re 35 USC 112
The applicant’s amendments have overcome the rejections of claims 8 and 15, and have overcome one of the rejections of claim 16, however, one of the rejections of claim 16 remains (see rejection above).

In re 35 USC 101
Applicant argues that the computer and sensors are necessary to capture the data because of the speed of movement. This is not disputed, however, it is noted that the abstract idea is not the collection of data, but rather the use of the collected data to perform the mental processes of analyzing data and making a determination based on the data (see rejection above). To this end the argument is unpersuasive and the rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY-DARYL FLETCHER whose telephone number is (571)270-5054.  The examiner can normally be reached on Monday -Friday (7-3).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on 571-270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/JERRY-DARYL FLETCHER/           Primary Examiner, Art Unit 3715